IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE ESTATE OF ROBERT A. WHETTS,           : No. 656 MAL 2019
JR.; KIMBERLY L. WILLIAMS, RIKON          :
WILLIAMS, KHALIF WILLIAMS, LOUISE B.      :
WILLIAMS, AND CYNTHIA WHITFIELD,          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
BRENNTAG NORTHEAST, INC., BARNES          :
& THORNBURG, LLP; MORGAN, LEWIS &         :
BOCKIUS, LLP; AND BARLEY SNYDER,          :
LLP.,                                     :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.